Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-22-00407-CR

                                      Michael HORNADAY,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 11, Bexar County, Texas
                                      Trial Court No. 637583
                            Honorable Michael Keasler, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 2, 2022

AMENDED MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant has filed an amended motion to dismiss this appeal. The motion is signed by

both Appellant and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and

dismiss this appeal. See id.

                                                  PER CURIAM

DO NOT PUBLISH